Citation Nr: 1213878	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-07 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for the residuals of traumatic brain injury (TBI), currently rated as 10 percent disabling.  


INTRODUCTION

The appellant had active duty service from September 1984 to July 1985, with three years, 10 months prior active duty service.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in San Juan, the Commonwealth of Puerto Rico.  




FINDINGS OF FACT

1.  The appellant's traumatic brain injury produces moderate sleep disturbances, some memory loss, and a loss of balance.  

2.  The appellant's TBI-depression has been characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the criteria for a disability rating of 40 percent for traumatic brain injury have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.40, 4.45, 4.12a, Diagnostic Code 8045 (2011). 

2.  Resolving reasonable doubt in the appellant's favor, the criteria for a separate disability rating of 30 percent for residuals of TBI-depression have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.40, 4.45, 4.130, Diagnostic Codes 8045-9304 (2011). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the AOJ has substantially satisfied the duties to notify and assist, as required by the VCAA.  The appellant was informed that the VA would assist him in obtaining any documents that it was made aware thereof that would assist in the decision-making process of the claim.  He was further told that he could proffer any documents or statements in support of his claim, and that all items would be considered when a decision on the merits of his claim was made.  In addition, the appellant was informed as to how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA also fulfilled its duty to assist.  In this instance, VA obtained the appellant's available medical treatment records, including requesting any treatment records from the facilities the appellant had been treated, and those other records that the VA was made aware thereof.  Given the foregoing, the Board finds that the AOJ has substantially complied with the duty to procure the necessary medical and other records. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that over the course of this appeal, the appellant has undergone numerous examinations involving the disorders now on appeal.  The results of those examinations have been included in the claims folder for review.  The Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim for an increased evaluation for the residuals of a traumatic brain injury.  

The Board would add that in a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the VCAA duty to notify was satisfied by way of miscellaneous letters that have been sent to the appellant over the course of this appeal.  These letters have informed the appellant of what evidence was required to substantiate the claims and of the appellant's, and VA's, respective duties for obtaining evidence. 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2011).  With respect to the issue before the Board, the appeal does not stem from the appellant's disagreement with an evaluation assigned in connection with the original grant of service connection, and the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are not for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 506 (2007). 

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011). 

While on active duty in October of 1984, the appellant was involved in a motorcycle accident in which he suffered a traumatic brain injury.  He received treatment for his TBI and a myriad of other conditions.  After the treatment, the service department concluded that the appellant was no longer fit for military duty and he was put onto the temporary disabled retired list and discharged from the service.  Following that discharge, he applied for VA compensation benefits.  

The appellant underwent a VA examination and the results of which were forwarded to the RO for review.  The RO subsequently granted service connection for a panoply of disabilities and disorders including traumatic headaches which were the residuals of a subdural hematoma.  A 10 percent disability rating was assigned in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Codes 8045 and 8100 (1985).  See VA Form 21-6796b, Rating Decision, May 19, 1986.  

Approximately thirteen years later, the appellant submitted a VA Form 21-4138, Statement in Support of Claim, in which he asked for a re-evaluation of his TBI disability.  Following his claim for an increased rating, the appellant underwent a TBI Compensation and Pension Examination.  This occurred in July 2009.  Upon completion of the physical exam of the appellant, the examiner wrote that the appellant was having difficulty with sleeplessness and was having to use prescription medications in order to sleep more than four hours.  It was further reported that the appellant suffered from depression and periods of sadness but that this too was treated with prescription medication.  He also expressed complaints of isolation along with hallucinations and mild memory impairment.  With respect to the appellant's memory problems, the examiner reported that the memory problems specifically affected his ability to recall names of others.  The examiner also indicated that the appellant had some attention deficit, a lack of concentration, which all resulted in "mild functional impairment".  The examiner did, however, report that the appellant was not suffering from headaches, dizziness, seizures, autonomic dysfunction, fatigue, malaise, or hypersensitivity to light or sound.  He was also found not to have a decrease in the sense of taste or smell, and was not having difficulty with endocrine function or cranial nerve function.  

A second part of the examination was accomplished in September 2009 and an addendum to the July 2009 report was added to the claims folder.  In the addendum, the examiner noted that the appellant had difficulty with his balance and had sensitivity to noise.  The appellant's memory was noted as being impaired and had severe difficulty with his sleeping.  He was further found to be moderately anxious, sad, depressed, and tense.  The physician indicated that the appellant was actually functioning well even though he had extensive limitations as a result of the accident that occurred while he was on active duty.  

In addition to the two reports concerning the appellant's traumatic brain injury, the claims folder contains the appellant's treatment records including those from the Mayaguez VA Outpatient Clinic.  These records, stemming from 2009 to 2010.  These records show that the appellant has sought treatment for his various disabilities including his sleep problems and psychiatric symptoms.  However, these records merely show treatment for the conditions; they do not provide any insight into the severity of the symptoms produced by the TBI.  

Shortly before the appellant filed his claim for an increased rating, the criteria used for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  The Federal Register's paragraph addressing the applicability date of the new regulation specifically states:

The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.  However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  The effective date of any award, or any increase in disability compensation, based solely on these new rating criteria will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations governing effective dates, 38 CFR 3.400, etc.  The rate of disability compensation will not be reduced based on these new rating criteria.  38 U.S.C.A. § 1155; 73 Fed. Reg. 54,693 (Sept. 23, 2008). 

As the appellant's claim was received after the change in the regulations, only the new criteria may be applied.  

The new version of Diagnostic Code 8045 continues to provide for the evaluation of TBI.  38 C.F.R. § 4.124a (effective October 23, 2008).  But now there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  The criteria used in the evaluation for TBI is as follows:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id. 

Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified"' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id. 

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4):  The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  Id. 

Note (5):  A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  Id. 

The table titled "EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED" provides that for Subjective Symptom Facets of cognitive impairment and other residuals of TBI not otherwise classified, a level of impairment of: 

0 (0 percent) is provided for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety; 

1 (10 percent) is provided for three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are:  intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; 

2 (40 percent) is provided for three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are:  marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

The appellant has consistently complained of short-term memory loss.  The manifestations have been reported as being moderate and confirmed on objective testing.  He has also been found to have concentration difficulties.  Hence, his level of impairment in this facet is no more than 2.  A 70 percent evaluation (level of severity of 3) is not warranted unless a medical examiner finds evidence of moderately severely impaired judgment for even routine and familiar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  A medical examiner has not found this and as such, a level of severity of 3 may not be assigned.  

Judgment, motor activity and visual spatial orientation have been noted to be normal, and there is no other evidence of record showing otherwise.  Hence the level of impairment in these facets is 0. 

The appellant has always been oriented to person, time, place and situation on examination, and there is no evidence of any dysfunction in his communication skills.  Additionally, the medical evidence of record indicates that the appellant has been able to communicate by spoken and written language and to comprehend spoken and written language.  There is also no evidence of record showing that the appellant has ever had any inappropriate social interactions. 

The appellant has also complained of having a loss of balance although he has not experienced dizziness.  Moreover, he has also been found to have very severe difficulty in falling or staying asleep.  However, there is no evidence that these symptoms have interfered with work, presumably they might mildly or even moderately interfere with work, but they do not require rest on most days or cause more than moderate difficulty.  The level of impairment from these factors would be no more than 2. 

As previously reported, a history of depression has been reported.  When examined, the examiner suggested that the symptoms produced by the depression as being no more than moderate in severity.  Yet, there is no other evidence of neurobehavioral effects.  There has also been no reported impairment in communication.  The level of impairment from these factors is; is therefore, 2.  There have been no findings or complaints of altered consciousness. 

After considering the evidence of record and resolving all doubt in the appellant's favor, the Board finds his symptomatology for TBI more nearly approximates the criteria for a 40 percent evaluation, but no higher, for a traumatic brain injury.  As the highest facet assigned is level 2, a 40 percent disability rating is warranted.  Nevertheless, a higher, 70 percent, rating is not warranted because none of the residuals of traumatic brain injury result in a level 3 impairment.  Thus, an evaluation in excess of 40 percent for the period is not warranted.  In reaching its decision, the Board has considered the appellant's extremely limited statements regarding his symptoms and functional impairment, as well as the medical evidence in his file.  However, the clinical evidence pertaining to his traumatic brain injury is more probative for the purposes of assigning the current ratings for the disability at issue in conjunction with the relevant rating criteria than the lay contentions.  Thus, the Board finds that his functional impairment has been appropriately considered in assigning the current ratings consistent with the documented symptoms.

In sum, the evidence of record does not show that the appellant's traumatic brain injury residuals warrant more than a 40 percent disability rating.  As the preponderance of the evidence is against the claim for higher ratings than those assigned and awarded, there is no further doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The various types of physical dysfunction does not encompass all possible residuals of TBI.  Some of the residuals of TBI which are not listed here that are reported on an examination, or other residuals which should be individually evaluated are evaluated under the most appropriate diagnostic codes.  For purposes of the amended criteria effective as of October 23, 2008, the Board has determined that each condition be separately evaluated, while being careful not to use the same signs and symptoms to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  In both examinations of the appellant that were performed in July 2009 and then again in September 2009 the appellant has been diagnosed as suffering from depression; therefore, the Board will evaluate depression separately.

Under 38 C.F.R. Part 4, Diagnostic Code 9434 (2011), a rating of 10 percent is assignable for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2011).  

Here, the appellant's medical records have suggested that his depression produces moderate symptoms and manifestations.  These same records have indicated that the depression is secondary to his head trauma in addition to the neurological diagnostic points reported.  Unfortunately, a Global Assessment of Functioning (GAF) score has not been assigned and is not available for comparison purposes.  Nevertheless, the medical records do suggest that the symptoms include anxiety, a feeling of being tense nearly all of the time, sadness, and sleeplessness.  Given the medical and lay evidence in this case, the Board finds that a separate evaluation for major depression should be assigned which meets the criteria for a rating of 30 percent under hyphenated code 8045-9434.  38 C.F.R. Part 4 (2011).  The evidence as a whole reflects that the Veteran's psychiatric symptoms have been in the range of mild to moderate, consistent with the criteria for the assignment of a 30 percent rating demonstrated by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks occupational.  The Board has also considered whether the next higher (50 percent) evaluation is appropriate.  Although the medical and lay evidence in this case suggests some variation in symptoms, the evidence, when viewed in its entirety, does not show a disability picture warranting a rating higher than 30 percent the period of this appeal. 

Hence, after considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is entitled to a separate 30 percent evaluation for depression under 38 C.F.R. Part 4, Diagnostic Codes 8045-9434 (2011).  The evidence as a whole reflects that the appellant has been diagnosed with mild to moderate depression secondary to his TBI. 

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected TBI is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability level and symptomatology; as discussed above. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations solely for his traumatic brain injury residuals.  Additionally, there was not shown to be evidence of marked interference with employment solely due to this one disability.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that the service-connected TBI disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted. 


ORDER

Entitlement to a disability rating of 40 percent, but no higher, for the residuals of traumatic brain injury is granted, subject to the laws and regulations governing monetary awards.  

A separate disability rating of 30 percent for residuals of TBI-depression is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


